



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : R. c. Lauzon, 2019 ONCA 546

DATE: 20190628

DOSSIER: C62061

Les juges Sharpe, Benotto et Roberts

ENTRE

Sa Majesté la Reine

Intimée

et

Martin Lauzon

Appelant

Christine Mainville, avocate de service
    pour lappelant

Philippe G. Cowle, pour lintimée

Date de laudience: le 21 juin 2019

En appel de la condamnation prononcée le 23 octobre 2015, et la peine
    imposée le 18 mars 2016, par le juge Robert Pelletier de la Cour supérieure de
    justice de lOntario.

MOTIFS DE LA COUR

[1]

L'appelant interjette appel de sa condamnation pour négligence criminelle causant la mort de Jason Eligh, qui est prévue à l'al. 219(1)(b) du Code criminel, L.R.C. (1985), ch. C-46
.

[2]

Le juge du procès a déterminé que lors de
    lincident tragique en question, lappelant conduisait une semi-remorque qui
    représentait un danger au public dû à ses défectuosités. Percevant des
    contradictions entre les témoignages de lappelant dans une autre procédure et
    lors du procès, il a rejeté le témoignage de lappelant à propos de ses
    inspections quotidiennes des roues de la remorque. Selon le juge du procès,
    lappelant a été négligent en omettant de faire un examen quotidien « soigné
    et complet » du véhicule, de sorte quune des doubles-roues arrières du
    dernier essieu de la remorque sen est détachée, a franchi le muret servant de
    bande médiane entre les deux voies doubles de lAutoroute 401, et a fini par
    heurter lautomobile conduite par M. Eligh, le blessant mortellement sur-le-champ.

[3]

Lappelant présente les moyens dappel
    suivants :

i. le juge
    du procès a erré, eu égard à la norme juridique en matière de négligence
    criminelle, en jugeant que lomission de procéder à un examen « soigné et
    complet » de la remorque suffisait pour établir un écart marqué et
    important de la norme de conduite dune personne raisonnable dans les mêmes
    circonstances.

ii. le juge
    du procès a erré en permettant lutilisation du témoignage incriminant
    antérieur de lappelant, tel que défini dans larrêt
R. c. Nedelcu
, 2012 CSC 59, [2012] R.C.S. 311, en contravention de lart. 13 de
    la
Charte canadienne des droits et libertés
.

[4]

Nous acceptons le deuxième moyen dappel,
    cest-à-dire que le juge du procès a commis une erreur en utilisant le
    témoignage incriminant de lappelant. Il nest donc pas nécessaire de trancher
    le premier moyen dappel.

[5]

Larticle 13 de la
Charte
accorde le droit suivant à une partie ou un témoin :

Chacun a droit à ce quaucun témoignage
    incriminant quil donne ne soit utilisé pour lincriminer dans dautres
    procédures, sauf lors de poursuites pour parjure ou pour témoignages
    contradictoires.

[6]

Pour invoquer lart. 13 de la
Charte
, on doit démontrer, premièrement, que le témoignage en
    question a été contraint; et, deuxièmement, que ce témoignage est incriminant :
    voir
Nedelcu
, au para. 8. Les parties conviennent
    que le témoignage initial de lappelant a été contraint et que si ce témoignage
    était incriminant, le juge du procès a erré en lutilisant de la manière dont
    il la fait.

[7]

Lexpression « témoignage incriminant » réfère
    à un témoignage qui peut être utilisé par lÉtat, directement ou indirectement,
    « pour démontrer la culpabilité du témoin, cest-à-dire pour prouver ou
    pour laider à prouver lun ou plusieurs des éléments constitutifs de linfraction
    reprochée au témoin lors de son procès ultérieur » :
Nedelcu
,
    au para. 9; voir aussi
R. v. Wenham
, 2013 ONSC
    7431, 59 M.V.R. (6th) 261, aux paras.
57-61.

[8]

Un « témoignage incriminant » comprend
    un témoignage antérieur qui pouvait sembler inoffensif en soi, mais qui deviendrait
    incriminant par la suite. Par exemple, lÉtat pourrait utiliser un témoignage dans
    une procédure ultérieure pour prouver la fabrication du témoignage initial faite
    « dans lintention délibérée de tromper le tribunal et dentraver le cours
    de la justice ». Ceci « démontrerait la conscience de
    culpabilité, à partir de laquelle le juge des faits pourrait, sil en décidait
    ainsi, inférer la culpabilité » de laccusé:
Nedelcu
, au para. 20.

[9]

Il est bien connu que si le témoignage initial
    dun témoin est incriminant, lÉtat ne peut lutiliser par la suite dans
    dautres procédures, ni pour le contre-interroger quant à sa crédibilité ni
    pour lincriminer. La seule exception demeure les poursuites pour parjure ou
    pour témoignages contradictoires : voir
Nedelcu
, au para. 15;
R. c. Henry
, 2005 CSC
    76, [2005] 3 R.C.S. 609, aux paras. 49-50;
ACI Brands Inc. v. Pow
, 2014 ONSC 2784, 313 C.C.C. (3d) 311, au para. 111.

[10]

En lespèce, le juge du procès sest servi du
    témoignage que lappelant a été contraint de fournir dans une autre procédure pour
    diminuer sa crédibilité et rejeter son témoignage et sa défense lors de son
    procès.

[11]

À notre avis, le témoignage antérieur de
    lappelant était incriminant. Le juge du procès nétait donc pas en mesure de
    lutiliser comme il la fait.

[12]

Premièrement, bien que le juge du procès ait
    constaté que son rejet du témoignage de lappelant nétait pas une preuve de
    culpabilité, à notre avis, il sest tout de même appuyé sur cette contradiction
    pour lobjectif inadmissible de déterminer la norme de conduite applicable et si
    lappelant avait été négligent:

La contradiction soulignée, à mon avis,
    atteint fondamentalement la qualité que lon peut accorder au témoignage du
    prévenu. Si, effectivement, M. Lauzon avait constaté une perte possible dhuile
    à lessieu, comme il a dit à lenquête préliminaire, au niveau de la roue qui
    sest éventuellement séparée, son devoir était den déterminer la cause et de
    le corriger en vertu des règlements sous le
Code de la route
.

[13]

Deuxi
è
mement, et contrairement aux principes énoncés dans
Nedelcu
, le juge du procès sest servi de la contradiction pour miner la
    crédibilité de lappelant et conclure que son témoignage était fabriqué. En
    tenant compte du témoignage antérieur de lappelant, le juge du procès a
    déterminé que lappelant a fourni « un témoignage tout à fait incompatible »
    avec son témoignage antérieur concernant ses inspections de la remorque. Il a
    donc fini par conclure que lappelant « a volontairement et sciemment
    rendu deux témoignages contradictoires sur une question fondamentale,
    cest-à-dire les observations ou non au niveau des roues ». Par
    conséquent, le juge du procès était davis qu« il serait imprudent dun
    Tribunal daccorder une valeur particulière à son témoignage à ce sujet ».

[14]

Nous remarquons également que le juge du procès
    a erré en tenant compte du témoignage antérieur de lappelant, puisque celui-ci
    ne faisait pas partie de la preuve présentée lors du procès.

[15]

Pour ces motifs, nous accueillons lappel et
    annulons la déclaration de culpabilité de lappelant.  Lappelant a purgé sa
    peine.  Nous ordonnons la tenue dun nouveau procès si la Couronne décide de
    lentamer.

« Robert
    J. Sharpe j.c.a. »

« M.L.
    Benotto j.c.a. »

« L.B.
    Roberts j.c.a. »


